Mario Saldivar, Fernando s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 12, 2015

                                      No. 04-15-00691-CV

                        Armando HERNANDEZ and Nancy Hernandez,
                                     Appellants

                                                v.

          Mario SALDIVAR, Fernando Saldivar, Jorge Calderon and Jorge Saldivar,
                                    Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-17077
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        The trial court signed its judgment on August 5, 2015. Because a timely motion for new
trial was filed, the notice of appeal was due on November 3, 2015, ninety days after the date the
judgment was signed. TEX. R. APP. P. 26.1(a)(1). Appellants filed both a notice of appeal and a
motion for extension of time to file the notice of appeal on November 4, 2015, within the fifteen-
day grace period provided by Rule 26.3. TEX. R. APP. P. 26.3. Appellees filed a response
opposing appellants’ request for an extension to file the notice of appeal. Appellants’ motion for
extension states a reasonable explanation for failing to file the notice of appeal in a timely
manner. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor
to Rule 26); TEX. R. APP. P. 26.3, 10.5(b)(1)(C). Accordingly, the appellants’ motion for
extension of time to file notice of appeal is GRANTED. The appellate record is due on
December 3, 2015.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court